 Case 17-00259-ref       Doc 38   Filed 12/13/18 Entered 12/13/18 14:42:45   Desc Main
                                  Document      Page 1 of 25



                 UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: RICHARD GILBERT DIETRICH,                :     Case No. 17-13378REF
           Debtor                               :     Chapter 7


LEHIGH VALLEY HOSPITAL,                         :    Adv. No. 17-259
             Plaintiff                          :

                     vs.
RICHARD GILBERT DIETRICH,
             Defendant                          :




              MEMORANDUM OPINION
                            I. INTRODUCTION
             Debtor/Defendant, Richard Gilbert Dietrich (“Dietrich”) needed brain

surgery. The medical facility that he chose for his procedure was Plaintiff, Lehigh

Valley Hospital (the “Hospital”). His health insurance carrier, however, identiﬁed

the Hospital as non—participating. This meant that his health insurance carrier

would not pay the Hospital directly; it would pay Dietrich the amount of the

Hospital bills. Dietrich was then personally responsible to pay the insurance

proceeds to the Hospital. Dietrich signed consent forms that establish his liability

for services that the Hospital provided to him and through which he assigned all of

his interest in insurance beneﬁts to the Hospital. Dietrich, however, says that he

neither read nor understood the consents and therefore was not bound by their

terms. When he received three checks totaling $95,674.36 from his health
                                                                                              , “w...“   A   W
 Case 17-00259-ref      Doc 38     Filed 12/13/18 Entered 12/13/18 14:42:45       Desc Main
                                   Document      Page 2 of 25



insurance carrier for his brain surgery, he kept them, deposited them into his own

account, and spent them, failing to pay the insurance proceeds to the Hospital.


             In this   case,   I am called upon to determine Whether the $95,674.36

debt admittedly owed by Dietrich to the Hospital should not be dischargeable.           I

ﬁnd and conclude that Dietrich’s conduct amounted to fraudulent

misrepresentation and    willful and malicious conduct. The debt owed to the

Hospital by Dietrich is therefore nondischargeable under both section 523(a)(2)(A)

and section 523(a)(6)    of the Bankruptcy Code. I will rule in favor of the Hospital,

concluding that the full amount      of the debt is not dischargeable.

                  II. FACTUAL BACKGROUND
             Dietrich received treatment for     a   brain tumor at the Hospital in the

ﬁrst half of 2016. On Januaxy 15, 2016, the Hospital contacted Dietrich and

notiﬁed him that the Hospital was      a non—participating   provider with Dietrich’s

insurance company, Capital BlueCross. That meant that Capitol BlueCross would

not pay the Hospital’s fees directly, but would pay Dietrich who would then pay

the Hospital. But Dietrich claims to be unaware how the anticipated payment to the

Hospital would be made by Capital BlueCross. He failed to question both the

Hospital and Capital BlueCross about What effect the Hospital’s status        as a   non-

participating provider would have on his ability and obligation to pay the Hospital
 Case 17-00259-ref    Doc 38   Filed 12/13/18 Entered 12/13/18 14:42:45              Desc Main
                               Document      Page 3 of 25



for medical services. Dietrich also decided not to read his insurance policy to

determine how payment would be made to a non-participating provider such as the

Hospital. Dietrich acknowledged, however, that had he read his policy, he would

have learned that Capital BlueCross would remit payment for medical services

directly to him and not to the Hospital   as a   non~participating provider. Prior to

receiving treatment from the Hospital, Dietrich executed three Consents for

Treatment, in which he agreed to pay for services rendered to him by the Hospital.

More directly on point in this dispute, Dietrich assigned to the Hospital any

insurance proceeds he would receive as payment for the services provided by the

Hospital.


             After receiving medical services from the Hospital, Dietrich received

bills from the Hospital for these medical services. He also received three checks

totaling $95,674.36 from Capital BlueCross        as   payment for the services he

received from the Hospital. Dietrich does not dispute that he endorsed these

checks, deposited the proceeds into his personal bank account, and spent the

money. When he endorsed the checks, deposited the proceeds into his personal

account, and spent the funds, Dietrich was aware that the Hospital was a non-

participating provider with Capital BlueCross.


            The Hospital initiated this litigation, maintaining that Dietrich’s

conduct was fraudulent and   willful and malicious and that the debt he owes to the
                                            3
 Case 17-00259-ref     Doc 38   Filed 12/13/18 Entered 12/13/18 14:42:45         Desc Main
                                Document      Page 4 of 25



Hospital should not be dischargeable under section 523(a)(2)(A) and (6). Dietrich’s

sole defense is that he was not aware that the checks he received from Capital

BlueCross were intended as payment for the services provided by the Hospital. He

further claims that the Hospital failed to prove that his conduct was fraudulent,

willful, and malicious. Fundamentally, this   case hangs upon     Dietrich having no

reasonable belief that the $95,674.36 he received was his to keep and spend.


                   III. PROCEDURAL HISTORY

               The Hospital initiated this adversary proceeding by ﬁling and serving

its complaint against Dietrich on August 24, 2017 claiming that the $95,674.36

debt owed to   it by Dietrich is not dischargeable under   11   U.S.C. §523(a)(2)(A) and

(6). Dietrich ﬁled his answer to the complaint on September 19, 2017. On April 20,

2018, the Hospital ﬁled a motion for summary judgment, which          I denied in my

Order entered on May 16, 2018, because some critical facts were in dispute. Trial

was thereafter held on August 13, 2018 and the parties ﬁled post-trial briefs. This

matter is now ready for my disposition. As noted above, I       will rule in favor of the

Hospital, concluding that the full amount of the debt of $95,674.36 is not

dischargeable.
 Case 17-00259-ref        Doc 38       Filed 12/13/18 Entered 12/13/18 14:42:45         Desc Main
                                       Document      Page 5 of 25



                                   IV. DISCUSSION

A. Dietrich is bound bv the terms of the Consents for
Treatment he signed and therefore is obliged to Dav the
Hospital for the services he received and to have remitted
the proceeds of the insurance to the Hospital.


                  Prior to receiving treatment from the Hospital, Dietrich signed three

identical Consents for Treatment. The Consents obligate Dietrich to pay the

Hospital for the services it renders to Dietrich. They also require that Dietrich

assign to the Hospital all insurance beneﬁts he receives for services rendered by

the Hospital to Dietrich.     §_e_§   the Hospital’s Exhibits A, B,    &   C. Dietrich does not

dispute that he signed these documents, but he suggests he is not bound by their

terms because he neither read nor understood their contents. That is just plain

wrong.


                  Pennsylvania law,     as   applied both in state courts and in federal courts,

is crystal clear that neither the failure to read a document nor the lack          of

understanding      of its terms   is a defense to the enforceability    of the document.

Schillachi   V.   Flying Dutchmen Motorcycle Club, 751 F. Supp. 1169, 1174-75

(ED.   Pa. 1990); see also    Wells Fargo Bank)        NA.   V.   Yung, 317 F. Supp. 3d 879,

887   (ED.   Pa. 2018). As the     District Court stated in Yung:
 Case 17-00259-ref         Doc 38   Filed 12/13/18 Entered 12/13/18 14:42:45                Desc Main
                                    Document      Page 6 of 25



              Under Pennsylvania law, a party who signs a contract is responsible
              for reading the contract. See Schillachi V. Flying Dutchman
              Motorcycle Club, 751 F. Supp. 1169, 1174—75 (ED. Pa. 1990) (citing
              Bessen Bros., Inc. V. Brooks, 176 Pa. Super. 430, 107 A.2d 623
              (1954)). In the absence of fraud, ignorance of the contract's contents
              does not excuse the signing patty from performing the obligations of
              the contract. SEQ jg. at 1175.

Yung, 317 F. F. Supp. 3d at 887. Furthermore, a party who seeks to have another

party Sign a contract has no duty to insure that the other party reads the contract or

fully understands its terms. Arce V.     U—Pu11—-It   Auto Parts, Inc., Civil Action No.

06—5593, 2008    WL 375159, at       *5—9   (ED. Pa. Feb.   11, 2008); §§§ gl_s_q        Wroblewski

V.   Ohiopyle Trading Post, Inc., Civil Action No. 12—0780, 2013 WL 4504448, at

*7 (W.D. Pa. Aug. 22, 2013).


              Dietrich has neither proven, nor even alleged, fraud by the Hospital in

inducing him to Sign the Consents for Treatment. Dietrich is therefore bound by

the terms   of these documents despite his claims to have never read them. gg,             n
317 F. Supp. 3d at 887; Schillachi, 751 F. Supp. at         1174-75._S_;c_;c__211_§9_   3:19;

Martinsville, Inc.   V.   Dennis, Record No. 161019, 2017 WL 4053898, at *2 (Va.

September 14, 2017), in which the Virginia Supreme Court ruled that a patient was

bound by the terms        of a Consent for Services and Financial Responsibility

document even though he signed it without ﬁrst reading it. The patient was in the

hospital emergency room experiencing What he thought was a heart attack. The

Virginia Supreme Court concluded that patient’s signature on the document was                    a
 Case 17-00259-ref      Doc 38      Filed 12/13/18 Entered 12/13/18 14:42:45        Desc Main
                                    Document      Page 7 of 25



manifestation    of his intent to   agree to its terms. The court further found that the

Hospital's use   of a standard—form contract and the disparity in bargaining power

between the parties did not affect the patient’s ability to assent to its terms.

             Dietrich argues that he is not bound by the terms of the Consents for

Treatment because he did not understand their terms. Under Pennsylvania law,

however, a party is responsible for not only reading a contract, but also for

understanding its contents as well. Therefore, a party’s lack       of either knowledge or

understanding    of the terms of a contract does not void or otherwise affect the

enforceability of the contract.     Egg, 317 F.     Supp. 3d at 887. Dietrich is therefore

bound by the terms     of the Consents for Treatment even though he professes not to

have read them and not to have understood their terms.


B. Burden of proof in nondischargeabilitv action under 11
U.S.C. §523ga1.

             “One of the chief purposes of the Bankruptcy Code is to provide

honest debtors with a ‘fresh start,’ free from the ‘weight      of oppressive

indebtedness.” Oppenheimer & Co.           V.   Ricker (In re Ricker), 475 BR. 445, 455

(Bankr. E.D. Pa. 2012), citing Ins. Co. of North America V. Cohn (In re Cohn), 54

F.3d 1108, 1113 (3d Cir. 1995). Exceptions to discharge are therefore narrowly

construed against creditors and liberally construed in favor       of debtors.   Cohn, 54
 Case 17-00259-ref         Doc 38   Filed 12/13/18 Entered 12/13/18 14:42:45          Desc Main
                                    Document      Page 8 of 25



F.3d at 1113; Ricker, 475 HR. at 455. In keeping with this philosophy, the burden

of proof in an adversary proceeding challenging the dischargeability of a debt

under section 523(a) is on the creditor, who must prove his case by a

preponderance       of the evidence. Grogan V. Garner,    498   US. 279, 286 (1991);

W,         475   BR.   at 455.


C. The Hospital met its burden of proving that the debt is
not dischargeable under 11 U.S.C. §523(a)(6).

                 Section 523 (a)(6) excepts from discharge any debt for       “willful and

malicious injury by the debtor to another entity or to the property of another

entity.”   11   U.S.C. §523(a)(6). To have a debt found nondischargeable under

section 523(a)(6), the Hospital must prove by a preponderance             of the evidence that

(1) Dietrich’s conduct was both “willful and malicious,” and (2) injury resulted to

the Hospital from Dietrich’s conduct. Nakonetschnv V. Rezvkowski (In re

Reggkowski), 493 BR. 713, 721 (Bankr. E.D. Pa. 2013).


                 A willful injury is one that is done deliberately or intentionally.

Rezykowski, 493 BR. at 721; GMAC Inc            V.   Coley (In re Coley), 433 BR. 476,

497 (Bankr. E.D. Pa. 2010). While section 523(a)(6) does not encompass reckless

acts that lead to injury, see Kawaauhau V. Geiger, 523          US. 57,   61—62   (1998),

deliberate actions that are substantially certain to produce injury are        willful within
    Case 17-00259-ref     Doc 38     Filed 12/13/18 Entered 12/13/18 14:42:45         Desc Main
                                     Document      Page 9 of 25



the meaning       of §523(a)(6). Coley,   433   BR.   at 497, citing Conte V. Gautam (In re

Conte), 33 F.3d 303, 307-09 (3d Cir 1994). See also Rezvkowski, 493 BR. at 721-

22.


                  In addition to being willful, section 523(a)(6) also requires that the

injury be malicious. Rezykowski, 493 BR. at 722. As Judge Frank explained

through his reliance on previous decisions on the issue of maliciousness:


                  “Malice” is distinct from willfulness. The commonly—accepted
                  deﬁnition of malice encompasses an injury that is “wrongﬁll and
                  Withoutjust cause or excuse, even in the absence of personal hatred,
                  spite or ill-will.” In re Jacobs, 381 BR. 128, 138—39 (Bankr. E.D. Pa.
                  2008); 4 Collier on Bankruptcy 1] 523.12[2] (Alan N. Resnick and
                  Henry J. Sommer eds., 16th ed. 2013). A plaintiff is not required to
                  prove that the debtor acted with “speciﬁc malice.” Comte, 33 F.3d at
                  308 (quoting St. Paul Fire & Marine Ins. Co. V. Vaughn, 779 F.2d
                  1003, 1009 (4th Cir. 1985)). In a § 523(a)(6) proceeding, a debtor may
                  act with malice without bearing any subjective ill will toward the
                  Hospital/creditor or any speciﬁc intent to injure the same. 14333
                  Wooten, 423 BR. 108, 130 (Bankr. E.D. Va. 2010); In re Davis, 262
               BR. 663,     670—71   (Bankr. E.D. Va. 2001).

Rezykowski, 493 BR. at 722.          I agree with Judge Frank’s adoption of the above

decisions and his conclusion relating to malicious injury derived from them.


              Finally, willful and malicious injury under section 523(a)(6) includes

a   willful and malicious conversion. Wilmington Trust Co. V. Behr (In re Behr),           42

BR. 922, 925 (Bankr. E.D.        Pa. 1984);     RT. Vaglev, M.D.   V.   Lavitsky (In re

Lavitsky),   11   BR. 570,   571 (Bankr. W.D. Pa. 1981), citing 95 Cong. R.H. 11096
    Case 17-00259-ref        Doc 38     Filed 12/13/18 Entered 12/13/18 14:42:45                    Desc Main
                                       Document      Page 10 of 25



(September 28, 1978). Conversion is deﬁned as “... any unauthorized act which

deprives an owner          of his property permanently or for an indeﬁnite time.” First

Valley Bank V. Ramonat (In re Ramonat), 82 BR. 714, 721 (Bankr. E.D.                             Pa.


    1988), citing Behr, 42    BR. at 925.

                 To show that the $95,674.36 debt is nondischargeable under section

523(a)(6), therefore, the Hospital must establish by a preponderance                       of the

evidence: (1) Dietrich’s conduct was deliberate and substantially certain to cause

injury to the Hospital (the willfulness); and (2) Dietrich acted wrongfully and

without just cause or excuse when he spent the proceeds of the insurance checks

and never paid the Hospital for the services               it rendered to him (the malice);         and (3)

the Hospital suffered an injury as a result            of Dietrich’s conduct (the damages).

                 It is undisputed that the Hospital provided medical                services to Dietrich

on three occasions in the ﬁrst         half of 2016. Dietrich Visited the Hospital’s facility

on January 8, 2016, for an MRI. He was later admitted to the Hospital’s facility for

a    period of four days1 on February         1,   2016 for in—patient surgery. After the surgery,

Dietrich received      a   follow-up MRI in June of 2016 at the Hospital’s facility. It is

also undisputed that prior to receiving each               of these three services, Dietrich signed

‘
         During the trial, counsel for the Hospital asked Dietrich if he was admitted to the Hospital for in-
patient surgery for approximately three days, to which Dietrich responded, “yes.” Notes of Testimony,
August 13, 2018 trial at p.37. A review of the bill provided by the Hospital to Dietrich for this in-patient
surgery, however, reveals that Dietrich was admitted to the Hospital’s facility for a period of four days,
from February 1, 2018 through February 4, 2018. Plaintiff’s Exhibit E.

                                                      10
 Case 17-00259-ref              Doc 38    Filed 12/13/18 Entered 12/13/18 14:42:45       Desc Main
                                         Document      Page 11 of 25



the three separate Consents for Treatment. In the Consents for Treatment, Dietrich

agreed to pay for the services rendered to him by the Hospital and he assigned to

the Hospital any insurance proceeds he would receive as payment for those

services.   _S__e_§   the Hospital’s Exhibits A, B, C.


                      Some time before January 15, 2016, Heather Klemped (“Ms.

Klemped”),        a    medical assistant employed by the Hospital, discovered, as part         of

her ordinary duties, that the Hospital was a non-participating provider with

Dietrich’s insurance carrier, Capital BlueCross. On January 15, 2016,              as   part   of her

ordinary duties with the Hospital, Ms. Klemped contacted Dietrich by telephone

and notiﬁed him that the Hospital was not a participating provider with Capital

BlueCross.      §_e§_the      Hospital’s Exhibit N. Although he could not recall the exact

date, Dietrich testiﬁed that a hospital employee contacted him at some point to

advise him that his insurance was not honored at the Hospital’s facility. Notes                 of

Testimony August 13, 2018 trial (“N.T.”), at p. 38.


                  In addition, the Hospital presented the testimony of Melanie Hartzell

(“Ms. Hartzell”),         a   call center manager with Capital BlueCross, who veriﬁed the

authenticity     of a Capital BlueCross call log admitted into evidence as the

Hospital’s Exhibit 0. This call           10g   reﬂects that Dietrich telephoned Capital

BlueCross on January 13, 2016 to inquire which hospitals participated with his



                                                     11
    Case 17-00259-ref        Doc 38     Filed 12/13/18 Entered 12/13/18 14:42:45                  Desc Main
                                       Document      Page 12 of 25



insurance carrier. The log further reﬂects that Dietrich was informed that another

medical provider, St. Luke’s University Health Network, was a participating

provider and that Dietrich was not happy that the Hospital’s facility was not a

participating provider. 532 N.T. at p. 39; and the Hospital’s Exhibit 0. Dietrich did

not recall making this phone call, although he testiﬁed that he had no reason to

dispute that he had in fact made the call. N.T. at p. 39.


                 I ﬁnd and conclude that Dietrich knew, on January                   13, 2016 at the

very latest, that the Hospital was a non-paﬁicipating provider with his insurance

carrier. Despite this knowledge, Dietrich never questioned what effect the

Hospital’s status     as a   non-participating provider would have on the its being paid

by Capital BlueCross for the services it rendered to Dietrich.                  §_e_e   March 6, 2016

Deposition of Dietrich (“Dietrich Deposition”), at p.                 12.2   In addition, Dietrich

testiﬁed that he never took any steps to inquire              of either the Hospital or Capital

BlueCross how the services the Hospital provided would be paid. N.T. at pp.                           41—2.


Finally, at this time, Dietrich failed to read his insurance policy to determine how

payment would be made to the Hospital, a non-participating provider. Dietrich

acknowledged, however, that had he read his policy, he would have learned that




2
        Although the Hospital did not offer the Dietrich Deposition into evidence, it did attach it to its
Motion for Summary Judgment as Exhibit C. Dietrich has not objected to the Hospital’s references to the
Dietrich Deposition in its brief. 1 therefore consider those portions of the Dietrich Deposition cited in the
Hospital’s brief as evidence in this adversary proceeding.

                                                      12
 Case 17-00259-ref       Doc 38      Filed 12/13/18 Entered 12/13/18 14:42:45             Desc Main
                                    Document      Page 13 of 25



Capital BlueCross would remit payment for medical services directly to him and

not to the non-participating provider. Dietrich Deposition, at pp. 7 0—71.


             The evidence established that Dietrich received the ﬁrst check from

Capital BlueCross for services rendered by the Hospital, which check was dated

January 26, 2016, in the amount          of $4,029.26,     and made payable to Dietrich. The

check was attached to an Explanation               of Beneﬁts form.   The Explanation   of

Beneﬁts form that accompanied this check states that the check was sent                 as


payment for the MRI and radiology services received by Dietrich on January 8,

2016. The Hospital is clearly listed as the provider           of the services   at the top   of the

Explanation of Beneﬁts form.        _S_g_€_:_   the Hospital’s Exhibit R. Dietrich acknowledged

receiving and endorsing the check, depositing the $4,029.26 into his personal bank

account on February      1,   2018, and spending the proceeds. 55;; NT. at pp. 46-47, 50,

58; Hospital’s Exhibit R. Dietrich admitted that made no attempt to read the

Explanation of Beneﬁts form to try to understand why he received the $4,029.26

check. N.T. at p. 48. He further testiﬁed that he had never previously received an

insurance check. He assumed that the check constituted an overpayment and that

Capital BlueCross would not send him a check made payable to him Without good

reason. N.T. at p. 49.




                                                     13
    Case 17-00259-ref      Doc 38     Filed 12/13/18 Entered 12/13/18 14:42:45               Desc Main
                                     Document      Page 14 of 25



                 Dietrich also testiﬁed that after he received this check, he and             a   friend

made an anonymous phone call to Capital BlueCross using his friend’s phone to

    determine why he received the check. Dietrich maintains that the woman who

    answered the phone never asked him for identifying information, N.T. at pp. 49-57.

Ms. Hartzell, a Capital BlueCross call center manager, however, credibly testiﬁed

that Capital BlueCross is required by law to obtain identifying information from all

callers and there are no instances in which a representative would provide speciﬁc

information to     a   caller without ﬁrst obtaining such information. N.T. at p. 26.

Dietrich further maintains that he asked the woman who answered the phone the

general question why he received the check but did not provide her with any

identifying information so she could advise him Why he received the check.


                Dietrich further testiﬁed that the woman provided him with several

reasons why he may have received the check; that               it could be for an overpayment

of some kind, it could have something to do with deductibles, or it could be for

payment      of a doctor’s bill. N.T.   at pp. 53—55. He further testiﬁed that the woman

advised him that since the check was made payable to him, he should deposit it,

N.T. at 53-54, but that she never told him to spend the proceeds of the check. N.T.

at p. 58.3



3
        In an attempt to conﬁrm that this anonymous call was in fact made, Dietrich made another,
identical call to Capital BlueCross in June 2018. The Capital BlueCross representative who answered the

                                                   14
 Case 17-00259-ref             Doc 38     Filed 12/13/18 Entered 12/13/18 14:42:45            Desc Main
                                         Document      Page 15 of 25



                      Why did Dietrich use this convoluted, conﬁdential communication

about the money he received? Because he wanted to keep it and did not want to

give speciﬁc facts that might lead to a statement that he had to pay the money to

the Hospital. This is the only explanation for his clandestine call to BlueCross.


                      Dietrich received the second check from Capital BlueCross for

services rendered by the Hospital, which check was dated February 25, 2016, in

the amount            of $83,707.92,   and made payable to Dietrich. Once again, the check

was attached to an Explanation             of Beneﬁts form.   The Explanation       of Beneﬁts form

states that the check was          for payment of an itemized list of seventeen different

services, including room and board for a semi~private room and for intensive care,

radiology, pharmacy and lab services, medical and surgical supplies, occupational

therapy services, and an MRI, all provided to Dietrich by the Hospital from

February         1,   2016 through February 4, 2016. Again, the Hospital is clearly

identiﬁed        as the   provider of the services at the top of the Explanation of Beneﬁts

form.   §_e__§   the Hospital’s Exhibit S. And again, Dietrich acknowledged receiving

and endorsing this check, depositing            it into his personal bank account, and




call, however, refused to provide any information to Dietrich without ﬁrst obtaining identifying
information from him. Because the insurance policy was no longer in effect, Dietrich could not provide an
insurance identiﬁcation card number, but he did provide the call center representative with his social
security number. Although the representative advised Dietrich to deposit a check made payable to him,
once again, Dietrich did not ask why he received the check, and the representative did not advise Dietrich
that the proceeds of the check belonged to him. N.T. at pp. 62—64.

                                                    15
 Case 17-00259-ref     Doc 38         Filed 12/13/18 Entered 12/13/18 14:42:45          Desc Main
                                     Document      Page 16 of 25



spending the proceeds.   _S_§_q   N.T. at pp. 68-69, 70-71; Hospital’s Exhibit     S.   Dietrich

did not contact Capital BlueCross to inquire why he received this check, N.T. at p.

70, and he never looked at the Explanation             of Beneﬁts that accompanied this

check. N.T. at pp.7 1 ~72.


             Dietrich received the third check ﬁom Capital BlueCross for services

rendered by the Hospital, which check was dated June 21, 2016, in the amount of

$7937.18, and made payable to Dietrich. Once again, this check was attached to an

Explanation of Beneﬁts form. The Explanation of Beneﬁts form that accompanied

this check states that the check was being sent as payment for an MRI and

radiology services provided to Dietrich by the Hospital on June 2, 2016. Again, the

Hospital is clearly listed   as the   provider of the services on the Explanation of

Beneﬁts form. $55; the Hospital’s Exhibit T. And again, Dietrich acknowledged

receiving and endorsing this check, depositing it into his personal bank account,

and spending the proceeds.        §_e_§   N.T. at pp. 75-76; Hospital’s Exhibit T. Dietrich

did not contact Capital BlueCross to inquire Why he received this check, N.T. at

pp. 76-77.


             Dietrich admits that he received numerous bills from the Hospital, but

that he never looked at or paid attention to them, choosing instead to simply place




                                                  16
 Case 17-00259-ref       Doc 38        Filed 12/13/18 Entered 12/13/18 14:42:45    Desc Main
                                      Document      Page 17 of 25



them on a pile with other bills. N.T. at pp. 58-60, 71, 79. Dietrich also admits that

he never paid any     of the bills he received from the Hospital. N.T.    at pp. 72, 79.


                Based upon these facts, as recited above and discussed below,       I ﬁnd

and conclude that the Hospital met its burden         of proving that Dietrich engaged in

willful and malicious conduct that resulted in injury to the Hospital.

                 First, I ﬁnd and conclude that Dietrich’s conduct was willful under

section 523(a)(6) because      it was deliberate and was substantially certain to produce

injury to the Hospital.   _C_ol_ey,   433   BR. at 497, citing gm,   33 F.3d at 307-09; §§§

a_l§9_   Regkowski, 493 BR. at 721-22. Dietrich signed the Consents for Treatment

before he received treatment from the Hospital, before he received and deposited

the Checks from Capital BlueCross, and before he spent the proceeds. He was

obligated to pay the Hospital for the services he received and to turn over to the

Hospital the proceeds from the insurance checks when he received them. To the

contrary, with his head buried deep in the sand, Dietrich deposited the checks into

his personal bank account, spent the proceeds, and never paid the Hospital for the

services    it rendered to him. Dietrich’s conduct was deliberate and substantially

certain to cause injury to the Hospital because Dietrich had no alternative way to

pay the Hospital for its services after he spent the insurance proceeds. For these




                                                 17
 Case 17-00259-ref      Doc 38    Filed 12/13/18 Entered 12/13/18 14:42:45          Desc Main
                                 Document      Page 18 of 25



reasons,    I ﬁnd and conclude that Dietrich acted willfully when he spent the

insurance proceeds without paying the Hospital for the services        it rendered to him.

                I also ﬁnd and conclude that Dietrich’s conduct was malicious        as   that

term is used in section 523(a)(6) because it was wrongful and without just cause or

excuse. Rezykowski, 493       BR.   at 722; Viener V. Jacobs (In re Jacobs), 381    BR.

128, 138-39 (Bankr.     ED.   Pa. 2008).   It is not necessary that I ﬁnd that Dietrich

acted with “speciﬁc malice” towards the Hospital, Q9332, 33 F.3d at 307-09, or that

he had a speciﬁc intent to injure the Hospital when he spent the insurance proceeds

and never paid the Hospital for the services       it rendered to him. For me to ﬁnd

malice under section 523(a)(6), I must ﬁnd that Dietrich’s conduct was wrongful

and without just cause or excuse.     gm, 33 F.3d at 307-09; Ocean Equity Group,
Inc. V. Wooten (In re Wooten), 423 BR. 108, 130 (Bankr. E.D. Va. 2010);             M,
381   BR.   at 138—39; Johnson V. Davis (In re Davis), 262      BR. 663,   670—71   (Bankr.

E.D. Va. 2001).


               Dietrich acted wrongfully and maliciously when he spent the

insurance proceeds without paying the Hospital’s bills. Dietrich had no interest in

the insurance proceeds when he engaged in this conduct because he had assigned

his interest in the insurance proceeds to the Hospital under the Consents for

Treatment. Furthermore, Dietrich offered no plausible or credible explanation for



                                              18
    Case 17-00259-ref      Doc 38       Filed 12/13/18 Entered 12/13/18 14:42:45               Desc Main
                                       Document      Page 19 of 25



his conduct that would justify my ﬁnding that                 it might be excused for just cause or

any other valid reason. Dietrich argues that his conduct should be excused because

he was dealing      with having a brain tumor and later recovering from brain tumor

surgery and taking pain medication, all            of which allegedly impacted his mental

faculties. I ﬁnd this testimony is not credible. Dietrich failed to introduce any

evidence from a medical professional to corroborate his testimony. Furthermore, at

least twice, Dietrich made clandestine attempts to determine his obligations

relating to the insurance proceeds. Now, when confronted by his actual knowledge

or the possibility that he could have obtained critical information through a

legitimate call to Capitol BlueCross, Dietrich proverbially rolls his eyes and

declares,   “I know nothing. NOTHING.”4 Dietrich’s conduct was malicious as that

term is used in section 523(a)(6).


                Finally,   as stated   earlier, Dietrich had no interest in the insurance

proceeds when he engaged in this conduct because he had assigned all                       of his

interest in the insurance proceeds to the Hospital under the Consents for Treatment.

Therefore, Dietrich’s conduct also qualiﬁes              as   willful and malicious under section




4
         Without overly demeaning this case or its parties, I refer to John Banner (Sergeant Hans Schultz)
in the long running television sit—com Hogan’s Heroes, who, when confronted by knowledge or obtaining
information that he did not like, responded as set forth above.

                                                    19
 Case 17-00259-ref      Doc 38    Filed 12/13/18 Entered 12/13/18 14:42:45                 Desc Main
                                 Document      Page 20 of 25



523(a)(6) because it constitutes a willful and malicious conversion         of property that

rightfully belonged to the Hospital. Behr, 42 BR. at 925; Lavitsky,          11   BR.       at 5 71.


               Dietrich’s spending the insurance proceeds Without paying the

Hospital for the services it rendered to him constitutes conversion because it was

unauthorized conduct which permanently deprived the Hospital             of its property.

Ramonat, 82    BR. at 721; 52m,    42   BR.   at 925. As discussed above, the conversion

was   willful because it was deliberate   and substantially certain to cause injury to the

Hospital. @3113, 433 BR. at 497, citing CW, 33 F.3d at 307—09;              m     gl_s_q


Rezykowski, 493 BR. at 721-2. It was also malicious becausé it was a wrongful

act taken Without just cause or excuse. QQEE, 33 F.3d at 307—09; Rezykowski, 493

BR. at 722;   W,        423 HR. at 130; @999; 381       BR.   at   138~39;_D_31_y_i§,      262

BR.   at 670-71. Finally, Dietrich’s conduct caused injury to the Hospital because                it

deprived the Hospital   of the insurance proceeds    and left the Hospital with no

prospect   of being paid for the services it rendered to Dietrich.

              Dietrich’s aversion to learning about the ﬁnancial aspects of his

insurance payments and his responsibilities relating to his pending operation at the

Hospital was manifested by the following efforts to avoid learning what he would

owe and how he would pay for it:




                                              20
 Case 17-00259-ref     Doc 38    Filed 12/13/18 Entered 12/13/18 14:42:45    Desc Main
                                Document      Page 21 of 25



              Dietrich knew the Hospital was a non-participating provider with
                     Capitol BlueCross, but he chose to receive the treatment from
                     the Hospital rather than changing to another hospital.

              Dietrich did not read the Consents for Treatment, which contained his
                     assignment   of beneﬁts.
              Dietrich made no inquiry about how the Hospital would be paid if he
                     kept the insurance proceeds.

              Dietrich did not read the Explanations of Beneﬁts.

              Dietrich did not ask for speciﬁc advice or explanations from
                     representatives of Capitol BlueCross about whether the checks
                     he received were his or the Hospital’s.

              Dietrich did not ask for speciﬁc advice or explanations from
                     representatives of the Hospital about whether the checks
                     he received were his or the Hospital’s.

              Dietrich attempted surreptitiously (and failed) to get advice that would
                     allow his keeping and spending the insurance proceeds.

              Dietrich did not compare his bills from the Hospital with his cheeks
                     and the Explanation of Beneﬁts, which showed that the precise
                     amount of the checks he received should have been paid to the
                     Hospital.

              Dietrich spent the $95,674.36, knowing of no alternative source from
                     which he could pay the Hospital.

              For all these reasons, I ﬁnd and conclude that the Hospital met its

burden   of proving that Dietrich acted willfully and maliciously as those terms are

used in section 523(a)(6) when he spent the insurance proceeds and failed to pay




                                           21
 Case 17-00259-ref        Doc 38     Filed 12/13/18 Entered 12/13/18 14:42:45       Desc Main
                                    Document      Page 22 of 25



the Hospital for the services      it rendered to him. The $93,674.36 debt Dietrich owes

to the Hospital is therefore nondischargeable under section 523(a)(6).


D. The Hospital met its burden of proving that the debt is
not dischargeable under 11 U.S.C. 8523(a)(2)(A).

              For the $95,674.36 debt to be found nondischargeable under section

523(a)(2)(A), the Hospital must establish that: (1) Dietrich expressly or impliedly

made a false representation; (2) Dietrich knew, or believed, the representation was

false at the time   it was made; (3) the representation was made with the intent and

purpose   of deceiving the Hospital; (4) the Hospital justiﬁably relied upon the

representation; and (5) the Hospital sustained damage as a proximate result          of the

representation having been made. Ricker, 475 BR. at 457.


              Intent is   a   required element   of section 523(a)(2)(A). The question of

Whether a debtor had the requisite ﬁaudulent intent to warrant a ﬁnding that a debt

is nondischargeable under section 523(a)(2)(A) is largely a subjective inquiry.

Strominger V.   q                   q
                uuinto (In re uuinto), 388 BR.            152, 165 (Bankr. E.D. Pa. 2008).

Because a debtor    will rarely,   if ever, admit that he intended deception, his
knowledge and intent to deceive may be inferred from the totality of the

surrounding facts and circumstances. Martin V. Melendez (In re Melendez), 589

BR.   260, 265~66 (Bankr. E.D. Pa. 2018); Giguinto, 388         BR.   at 166. In addition,



                                                 22
 Case 17-00259-ref         Doc 38       Filed 12/13/18 Entered 12/13/18 14:42:45        Desc Main
                                       Document      Page 23 of 25



courts may infer knowledge and intent to deceive from a debtor’s reckless

disregard for the truth. Melendez, 589 BR. at 266; Giansante              & Cobb, LLC V.

_S_iI_1g13(In   re Singh), 433   BR.   139, 161 (Bankr. E.D. Pa. 2010). Finally, a

creditor’s reliance on a debtor’s representation need not be reasonable. Rather, it

need only be justiﬁable. Field V. Mans, 516 U.S. 59, 66—76 (1995).


                  Dietrich made false representations when he signed the Consents for

Treatment, thereby representing that he would pay for the services rendered to him

by the Hospital and that he assigned his interests in insurance proceeds to the

Hospital. Furthermore, both Dietrich’s knowledge              of the falsity of these

representations and his intent to deceive the Hospital may be inferred from the

facts and circumstances          of this case and Dietrich’s reckless disregard for the truth.

Dietrich knew, at the time he spent the proceeds of the insurance checks, that the

Hospital was a non-participating provider with his insurance carrier, yet he

admitted that he never took any steps to ask his insurance carrier or the Hospital

how the Hospital would be paid. Each of the three insurance checks that were

mailed to Dietrich had attached as the front sheets Explanation of Beneﬁts forms

that clearly identiﬁed that the checks were intended as payment for services

rendered to Dietrich by the Hospital. In fact, these Explanation           of Beneﬁts forms

speciﬁcally itemized the services with          a   description of the services and the date

they were performed. In addition, Dietrich received from the Hospital invoices that

                                                    23
 Case 17-00259-ref      Doc 38    Filed 12/13/18 Entered 12/13/18 14:42:45    Desc Main
                                 Document      Page 24 of 25



matched the Explanation    of Beneﬁts forms and the   insurance checks. Nonetheless,

Dietrich recklessly, and with reckless regard for the truth, ignored the bills and

Explanation of Beneﬁts forms, deposited the insurance checks into his personal

bank account, spent the proceeds, and never paid the Hospital for the services it

rendered to him.


             Among the three checks he received was      a check   in the amount of

$83,707.92. No evidence was presented that Dietrich was expecting to receive this

substantial amount or the cumulative amount including the other two checks.

Dietrich knew or absolutely should have known that he was not entitled to the

insurance funds. From what source did he believe that the checks came to him as

his money? None. Yet Dietrich recklessly disregarded the truth, ignored the

Explanation of Beneﬁts forms that accompanied the checks, ignored the bills he

received from the Hospital that corresponded to the amounts     of the checks,

deposited the checks into his personal bank account, and spent the proceeds.

Despite having converted the full amount    of the insurance proceeds, Dietrich never

paid the Hospital for the services it rendered to him.


             From these facts and circumstances, I ﬁnd and conclude quite easily

that Dietrich acted recklessly, and with reckless disregard for the truth and intent to

deceive the Hospital.   I also ﬁnd and conclude that the Hospital justiﬁably relied on

Dietrich’s promises, contained in the Consents for Treatment. Dietrich promised to
                                           24
 Case 17-00259-ref      Doc 38    Filed 12/13/18 Entered 12/13/18 14:42:45    Desc Main
                                 Document      Page 25 of 25



pay for the services the Hospital rendered to him and he assigned all insurance

proceeds to the Hospital. I further ﬁnd that the Hospital suffered damage as a result

of Dietrich’s   false representation. The Hospital rendered medical services to

Dietrich justiﬁably relying on the representations contained in the Consents for

Treatment, but has never been paid for these services. For these reasons, I ﬁnd and

conclude that the Hospital met its burden   of proving that the $93,674.36   debt

Dietrich owes to the Hospital is also nondischargeable under section 523(a)(6).


                             V. CONCLUSION

                Upon the discussion above, I ﬁnd and conclude that Dietrich acted

willfully and maliciously when he     spent the insurance proceeds   of $95,674.36 and

did not pay the Hospital for the services it rendered to him. The debt Dietrich owes

to the Hospital is therefore nondischargeable under section 523(a)(6). I also ﬁnd

and conclude that Dietrich made false representations to the Hospital with intent to

deceive the Hospital, that the Hospital justiﬁably relied on the false statements, and

that the Hospital suffered injury as a result. The $95,674.36 debt is therefore also

nondischargeable under section 523(a)(2)(A). An appropriate Order follows.




Date: December 13, 2018
                                         BY THE CpURT
                                            X
                                                               /.
                                         RICHARD E. FEHLING
                                         United States Bankruptcy Judge

                                           25
